Citation Nr: 1821841	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  09-36 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
Where do these earlier effective date claims come form?


1.  Entitlement to higher initial ratings for bilateral pes planus and plantar fasciitis, evaluated as zero percent (noncompensably) disabling prior to September 3, 2009, 30 percent disabling from September 3, 2009, to December 4, 2014, and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to an effective date prior to August 1, 2007, for the award of service connection for bilateral pes planus and plantar fasciitis.

4.  Entitlement to an effective date prior to August 5, 2008, for the award of service connection for obstructive sleep apnea.

5.  Whether the reduction of the disability rating for chronic sinusitis from 50 percent to 30 percent, effective November 1, 2017, was proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981 and from April 1984 to October 1985.  He also served in the U.S. Army Reserve, to include on a period of active duty for training from May to August 1978.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

In December 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record.

In July 2013, June 2014, September 2014, and June 2015, the Board remanded the TDIU claim for further development.

In September 2015, the Veteran perfected an appeal of a December 2014 rating decision that granted service connection for bilateral pes planus and plantar fasciitis, evaluated as zero percent (noncompensably) disabling from August 1, 2007, 30 percent disabling from September 3, 2009, and 50 percent disabling from December 5, 2014.

In December 2015 and July 2017, the Board remanded the TDIU and bilateral foot claims for additional development. 

In a February 2016 brief, the Veteran's representative advanced argument to the effect that a statement received in January 2015 could reasonably be construed as a timely notice of disagreement (NOD) with respect to the matter of the Veteran's entitlement to an effective date prior to August 1, 2007, for the award of service connection for bilateral pes planus and plantar fasciitis.  The Board agreed.  As the Veteran had not been furnished a statement of the case (SOC) with respect to that issue, the matter was also remanded for issuance of a SOC in July 2017.

In July 2017 rating decisions, the RO granted service connection for obstructive sleep apnea with an effective date of August 8, 2008, and reduced the Veteran's rating for chronic sinusitis from 50 percent to 30 percent, effective November 1, 2017.  In August 2017, the Veteran filed NODs with respect to the effective date for service connection for obstructive sleep apnea and the reduction in the chronic sinusitis rating.  As discussed below, SOCs have not yet been issued and remand is appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As indicated above, in July 2017, the Board remanded the issue of entitlement to an earlier effective date for the Veteran's service-connected bilateral pes planus and plantar fasciitis for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, a SOC has not yet been issued.  Accordingly, this issue must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran filed NODs with the July 2017 rating decisions granting service connection for obstructive sleep apnea with an effective date of August 8, 2008, and reducing the Veteran's rating for chronic sinusitis from 50 percent to 30 percent, effective November 1, 2017.  As noted above, SOCs have not yet been issued with respect to the effective date for service connection for obstructive sleep apnea and the reduction in the chronic sinusitis rating.  Accordingly, these issues are remanded for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

The Board finds that the issue of initial higher ratings for the Veteran's service-connected bilateral pes planus and plantar fasciitis is inextricably intertwined with the issue of an earlier effective date for the service-connected bilateral pes planus and plantar fasciitis.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  The Veteran's TDIU claim is intertwined with the issue of higher ratings for the Veteran's bilateral pes planus and plantar fasciitis.  Accordingly, these issues must be remanded.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ must review the record and take any necessary action to ensure compliance with all notice and assistance requirements with respect to the issues on appeal.  

2. The AOJ must issue an appropriate statement of the case which addresses the Veteran's January 2015 and August 2017 notices of disagreement as to the effective date assigned to the grant of service connection for bilateral pes planus and plantar fasciitis, the effective date assigned to the grant of service connection for obstructive sleep apnea, and whether reduction of the Veteran's chronic sinusitis rating was proper.  The Veteran must be advised of the time limit for filing substantive appeals, and that, in order for the Board to have jurisdiction in these matters, he must submit a timely substantive appeal.  If he timely perfects an appeal, the matter should be returned to the Board for further appellate consideration.

3. The AOJ should then review the record and readjudicate the claims on appeal for entitlement to higher initial ratings for bilateral pes planus and plantar fasciitis and entitlement to TDIU.  If the claims are not granted in full, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


